UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7676


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DAMON BRIGHTMAN,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.      Solomon Blatt, Jr., Senior
District Judge. (2:03-cr-00627-SB-2)


Submitted:    February 19, 2009            Decided:   February 24, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damon Brightman, Appellant Pro Se.   Eric John Klumb, Assistant
United   States  Attorney,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Damon   Brightman   appeals    the    district    court’s   order

denying his 18 U.S.C. § 3582(c) (2006) motion for a reduction of

sentence   pursuant   to   Amendment     706    of   the   U.S.   Sentencing

Guidelines.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.    United States v. Brightman, No. 2:03-cr-00627-

SB-2 (D.S.C. Aug. 14, 2008).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                   2